Title: To George Washington from John Brown, 9 July 1778
From: Brown, John
To: Washington, George


          
            Dr Sr
            Providence July 9th 1778
          
          I being a Small part Concern’d in a prize Ship Arived at the port of Boston with a
            Cargo of Maderia wine and haveing lately ben told that Good wine was not to be bot at or
            near Your Camp, have taken the Liberty to present You with a Butt Qt 157 Gs. which was
            picked out by Collo. More, as the Best in the whole Cargo which Consisted of about
            29,000 Gallons the Same was well Cassed up and Forworded by Thoms Chace D.Q.M. Genl as
            pr Copy of his Recept Inclosed, I wish it Safe to Your
            hands, & Hartily Congrattulate You on the Late Signel Success of our Arms in the
            Jerseys and Most Sincearly wish You a Continuation of the Devine Favour and that You May
            Long Live to Injoy this most Happey Free and Independent Empire which You have in a Very
            Great Meisure ben the Cause of Establishing. I am with the Graitest Respect Dr Sr Your
            Most Obt Humble Servt
          
            John Brown
          
          
            P.S., the Butt is Marked on the Bulge, JB to GW.
          
        